Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00651-CV

              IN THE INTEREST OF A.C.M., D.S.M., and N.J.H., Children

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-00970
                   Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      We order that no costs be assessed against appellant A.M. because she is indigent.

      SIGNED December 4, 2013.


                                               _____________________________
                                               Marialyn Barnard, Justice